Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marqueion Harrison appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2006) complaint for failure exhaust administrative remedies.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Harrison v. North Carolina, No. 5:10-cv-00044-GCM, 2010 WL 1665801 (W.D.N.C. Apr. 23, 2010). We deny Harrison’s motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Because the record clearly establishes that exhaustion did not occur, the order is final. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (1993).